DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,5-9,11-13,15-18,20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2014/0023969 (hereinafter referred to as Imada).
Imada, in the abstract, and in [0008] [0009], and in [0076], discloses a novolak resin comprising a phenolic novolak resin that contains the condensate made from essential ingredients such as chemical formula below,

    PNG
    media_image1.png
    172
    230
    media_image1.png
    Greyscale

and an aldehyde compound such as formaldehyde, and discloses in paragraph nos. [0010]-[0012] that the content of the structural unit (Chem 2) above is greater than 85%, and the structure is also represented by the following structure below,

    PNG
    media_image2.png
    220
    356
    media_image2.png
    Greyscale
.
Imada, in [0049] discloses that the polydispersity for a Mw that is about 25,000, and also teaches for just the phenolic novolak resin an Mn of about 1917.  Imada teaches the same claimed novolak resin, and teaches the same claimed essential ingredients for the compound A and B to form the phenolic hydroxyl containing compound and includes it in the formation of the novolak resin and will inherently possess the claimed polydispersity (claim 1-3, 9).  Imada in [0008], [0009]-[0012] discloses a positive resist composition that is photosensitive and comprising the novolak resin, and a sensitizer (sensitivity enhancer), and in [0025] 
Claims 1-3, 5, 9, 11-13, 15-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2013/0244174 (hereinafter referred to as Imada ‘174).
Imada ‘174, in the abstract, and in [0011]-[0019], discloses a novolak resin comprising a phenolic resin that includes the claimed compound (A) see below,


    PNG
    media_image3.png
    190
    356
    media_image3.png
    Greyscale
and formaldehyde as the essential ingredients, and in [0096], discloses that the novolak resin has a polydispersity of about approximately 3 (claims 1-3).  .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,5-9,11-13,15-18,20-21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10,047,186. Although the claims at issue are not identical, they are not patentably distinct claims 1-9 of U. S. Patent No. 10,047,186, and in light of its specification fully encompasses claims 1-3,5-9,11-13,15-18,20-21 of the instant application.
Claims 1-3,5-9,11-13,15-18,20-21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.10,414,850. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of U. S. Patent No. 10,414,850, discloses the same claimed structural formula of compound A and aldehyde as the essential ingredient for the phenolic compound and in light of its specification, discloses the claimed novolak resin, its polydispersity, and photoresist composition further comprising the photosensitizing agent and curing agent, and thereby fully encompasses claims 1-3,5-9,11-13,15-18,20-21 of the instant application.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed in the RCE filed March 12, 2021 , with respect to the rejection(s) of claim(s) 1-3,5-21 under  35 U.S.C. 102(a)(1)  in the previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-3, 5-9, 11-13, 15-18, 20-21.  See paragraph nos. 3-4, 6-7, above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 22, 2021.